Title: Abigail Adams to Elizabeth Smith Shaw Peabody, 12 February 1796
From: Adams, Abigail
To: Peabody, Elizabeth Smith Shaw


          
            My Dear sister
            Quincy Febry 12th 1796—
          
          I last Evening received your kind Letter of the 6th and was most sincerely rejoiced to find you able to write. I sent Cousin William to Boston yesterday; he was very anxious to find how you were, and I gave him leave to open your Letter, if he should find one for Me in Town. I was very happy in his company, and really feel his absence as a loss to me. he possesses a very inquisitive mind. I gave him a Set of his uncles Books, from which he may derive much information upon the subject of Government, and learn to value that; under which as much Liberty is enjoied, as is consistant with freedom, and the happiness of Man. I gave him an invitation to pass the April vacancy with me, with your leave, as it is short, and he can walk into Boston take the Milton Stage, and from thence it is but a short way to Quincy I should have been very Sorry if he had not like a dutifull Son gone Home and spent a part of the Time with You. I had a good deal of conversation with him when he was here on a visit, before. he felt as most affectionate Children do, Who have lost a kind & tender Parent. by experience I knew how to feel for him, and told him, Time would reconcile him to the Thought of seeing another in the Room of him whom he had lost, especially as there could be no objection to the person. He appeard on this visit much happier than when he was last here. he spoke of mr Peabody with respect and regard, of Miss Peabody, as a young Lady of an improved, and cultivated mind. He went to Weymouth one Day, and the Dr gave him money to pay his Bills. the Dr had mentiond to me that he had Some Money which he wanted to Send You. I know it was Mr Adams’s direction to the Dr, to continue to you another Year the Same Sum with the last. I told cousin William at any time when he wanted Mending or washing to Send his Things to Dr Welchs

with a Line to me, and they should be returnd to Him the same way. Young people Love society, and it is naturel they should. We old Folks who have Families find our enjoyment in them, and look not abroad for our principle happiness. I Love the company of Young people, and the society (but do not you betray me) of the Gentlemen more than the Ladies. I have mixt more with them, and I find their conversation more to my taste. I smiled at an observation of Louissas the other day, who tho a very little Talker, is an observing hearer. we had been together on a visit to Boston for a fort night, and being one Day in a large circle, Several of whom were young Ladies, I remarkd to her, that she was too reserved and unsocial
          “I Do not know how to talk. I have not heard any thing worth remembring: nothing but insipid trifling She replied.” I have felt something of this kind formerly but I am now so loquatious, that I can be grave with the Grave and gay, with the Gay.
          “Indulge in tales, news politics and Mirth,” as suits the society into which I fall. Yet I shall feel ever gratefull to the kind hand who formd My early Years to a Love of Letters Who inspired me with a taste for reading and put into my hands Books Suited to my capacity, and led me on step by step untill I was capable of judging for myself. at that period I became connected with a Lover of Literature, who confirmd my taste, and gave Me every indulgence that Books could afford. from these two Characters, Whom I am proud to call by the endearing names of Brother and Husband, I was taught at an early period of Life, that the true Female Character, consisted not in the Tincture of the Skin, or a fine set of Features, in the lilly’s white, or the Roses red, But in something still beyond the exterior form.
          
            With Goodness fraught, with animation Warm,
            To inspire our actions, dignify our mien
            Gild every hour and beautify each scene
            Tis those perfections of superiour kind
            The Moral Beauties which adorn the mind
            Tis those enchanting Sounds mellifuous hung
            In words of Truth and kindness on our Tongues
            Tis delicacy gives those Charms new Worth
            And calls the Loveliness of Beauty forth,
            Tis the mild influence beaming from the Eye
            “Like vernal sun-beams round cerulean skies”
            With minds embellish’d and with Hearts refin’d
            
            Tis ours to act, in still sequester’d life
            The glorious parts of Parent, Friend and wife,
            To soothe our partners, and divide their cares
            Calm raging pain, delay the parting Breath,
            “And light a smile on the Wan cheek of Death”
          
          thank the poet for this emanation of Female exelence. When I put a letter into the post office I always pay the postage, if it is not thus stampd [th]ere is knavery there, inform Your affectionate Sister
          
            A Adams
          
        